Citation Nr: 1644553	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-08 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The matter has since been transferred to the RO in Wichita, Kansas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in March 2015.  A copy of the hearing transcript is of record.

This appeal was previously before the Board.  In a May 2015 decision, the Board granted a 30 percent rating for supraventricular tachycardia, dismissed the claim for service connection for high cholesterol, reopened the claim for service connection for hypertension, and remanded the underlying claim for service connection on appeal for additional development.  Review of the evidence of record reveals that the requested development has been completed.  As such, the Board finds there is no prejudice to the Veteran, and the Board may proceed with adjudication.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

This appeal has been adjudicated through the electronic Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for enlargement of the heart, residuals of a myocardial infarction, ventricular fibrillation, mitral valve prolapse, mitral regurgitation, cardiovascular disease, and angina pectoris, have been raised by the record in an August 2011 statement and were referred to the Agency of Original Jurisdiction (AOJ) in the May 2015 Board Remand, but have not yet been adjudicated.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2015). 


FINDING OF FACT

Hypertension was not shown in service, not continuous since service, not shown to a compensable degree within one year of service, and is not causally or etiologically related to service; hypertension was not caused by or permanently worsened in severity by a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service nor may it be presumed to have been incurred in service, nor is it proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of the claims at issue by notice letter dated in December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the duty to assist, available service treatment records have been obtained, as have VA and private records.  The March 2015 Board hearing transcript and the Veteran's statements are associated with the claims file.  

Pursuant to the Board's December 2014 remand instructions, the AOJ arranged for VA examination in February 2016.  The VA examination and opinion are adequate, because they were performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinion and accompanying rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the Board finds that there has been substantial compliance with the remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008). 

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  In this case, the Veteran has been diagnosed with hypertension, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  

Service connection may also be established with certain chronic diseases, including hypertension, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Further, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a)(West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). 

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Analysis

The Veteran's contends that he has hypertension which is associated with his service-connected atrial fibrillation and supraventricular tachycardia.  See Hearing Transcript at 10.  In support of this contention, the Veteran submitted an April 2015 letter from his VA primary care physician, who stated that hypertension may be related to atrial fibrillation (along with coronary artery disease), but that he was not able to say for sure if one health issue caused another.

The Veteran was afforded a VA examination in February 2016.  A diagnosis of hypertension was noted at that time and the examiner also indicated that the Veteran is taking medication for his currently diagnosed hypertension.  For reference purposes, multiple blood pressure readings are required to confirm the diagnosis of hypertension with VA's rating schedule requiring 2 or more readings on at least 3 different days.  VA defines hypertension as being present if the diastolic blood pressure is predominantly 90 mm. or more or the systolic pressure is 160 mm. or more with a diastolic pressure less than 90 mm Hg.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Thus a current diagnosis is shown.  

The Board notes that the evidence does not reflect, and the Veteran does not contend, that his hypertension was incurred in or is related to service.  But see Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (requiring the VA to investigate all possible in-service causes of a veteran's current disability, including those unknown to the veteran).  Nonetheless, the service treatment records do not reflect hypertension.  Although the Veteran was diagnosed and treated for atrial fibrillation during service, service records, to include the October 1973 extension examination which shows blood pressure recorded as 120/80, 118/76, and 124/80, and the March 1974 separation examination, which show blood pressure recorded as 148/84, 140/70, and 120/80, do not reflect hypertension.  He specifically denied having hypertension on the medical history collected at separation from service.  There is no evidence of treatment or diagnosis of hypertension in the Veteran's service treatment records.  

According to the February 2016 VA examination report, the Veteran reported being diagnosed with hypertension in the 1980's.  As hypertension is first demonstrated over one year after service, service connection on the basis of a "chronic" disease listed under 38 C.F.R. § 3.309(a) is not warranted.  As noted above, the Veteran stated that his hypertension began in the 1980's.  There is no medical evidence of a diagnosis of hypertension within the first post-service year.  Specifically, according to a September 1974 VA examination report, the examiner noted that hypertension was not found.  Given the absence of any documented hypertension within a year from service separation, entitlement to service connection for such disability may not be granted on a presumptive basis.  

For the Veteran to be successful in this claim, the evidence must show either that it is at least as likely as not that his hypertension is proximately due to or the result of the service-connected disability or that the hypertension is aggravated by the service-connected disability.  If the preponderance of the evidence shows otherwise, the Veteran's claim must be denied.

In the February 2016 VA examination report, the examiner opined that the Veteran's essential hypertension was less likely as not secondary to the Veteran's service-connected supraventricular tachycardia and atrial fibrillation.  He also stated that the Veteran's hypertension is not at least as likely as not aggravated beyond its natural progression by his service-connected atrial fibrillation/supraventricular tachycardia, noting that the Veteran was diagnosed with hypertension in the 1980's and that blood pressure readings show his blood pressure has been well controlled from 2001 to 2014.  He also stated that lab work shows normal BUN and creatinine and normal renal function.  Thus he concluded that the Veteran's hypertension has been adequately controlled.  He stated that atrial fibrillation and supraventricular tachycardia are not risk factors for development of primary or secondary hypertension.  

Here, there is no competent evidence which establishes that hypertension is medically related to the Veteran's service-connected atrial fibrillation/ supraventricular tachycardia.  The VA outpatient treatment reports are negative in this regard as well.  As noted above, the Veteran submitted an April 2015 letter from his VA primary care physician, who stated that hypertension may be related to atrial fibrillation (along with coronary artery disease), but that he was not able to say for sure if one health issue caused another.  The Board determined that the April 2015 opinion is not adequate to establish a link between service-connected supraventricular tachycardia and hypertension.  See 38  C.F.R. 3.102; Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim);  see also Davis v. West, 13 Vet. App. 178. 185 (1999).  The weight of competent evidence does not attribute the claimed hypertension to service-connected atrial fibrillation/supraventricular tachycardia, despite the Veteran's contentions.  

Although the Veteran contends that his claimed hypertension is related to his service-connected atrial fibrillation/supraventricular tachycardia, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as to the specific issue in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the Veteran's assertions as to etiology are afforded less probative weight.  The competent evidence of record reflects that the Veteran's hypertension is less likely as not caused or aggravated by his service-connected atrial fibrillation/supraventricular tachycardia.  

After considering the Veteran's claim on direct and presumptive bases, service connection is not warranted.  Given the service treatment records which reflect normal findings, the absence of complaint or treatment until years after service, the absence of any credible evidence showing continuity of symptomatology since service, and the absence of competent evidence which relates hypertension to service or any service-connected disability, the Board finds that the evidence weighs against the Veteran's claim. 

In sum, the preponderance of the competent and credible evidence is against the claim for service connection for hypertension on a direct basis or as secondary to service-connected atrial fibrillation/supraventricular tachycardia, and there is no doubt to be resolved.  Accordingly, the appeal is denied.


ORDER

Service connection for hypertension is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


